Citation Nr: 0612413	
Decision Date: 04/26/06    Archive Date: 05/09/06

DOCKET NO.  96-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.

2.  Entitlement to service connection for a pulmonary 
disorder due to an undiagnosed illness.

3.  Entitlement to service connection for a digestive 
disorder, to include gastritis, due to an undiagnosed 
illness.

4.  Entitlement to service connection for weight loss, due to 
an undiagnosed illness.

5.  Entitlement to service connection for a disorder of the 
esophagus, to include a hiatal hernia with gastroesophageal 
reflux, due to an undiagnosed illness.

6.  Entitlement to service connection for left hand surgery.


7.  Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1983 and from September 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board.  Most 
recently, in October 2003, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In the October 2003 remand, the Board noted that the veteran 
had stated that he had been unable to perform reserve duty 
since December 2001.  It was requested that any pertinent 
reservist records that had not be associated with the claims 
file be obtained and associated with the claims file.  A 
request for additional reservist records has not been 
documented in the claims file.  The October 2005 supplemental 
statement of the case makes no reference to a request for or 
receipt of additional reservist records.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.

The Board notes that recently, in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent 
reservist records that have not been 
associated with the claims file.  Any 
request/response in that regard should be 
documented in the claims file.  

2.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

